DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 11 Jan 2021 for application number 14/996,851. The Office hereby acknowledges receipt of the following and placed of record in file: Claims and Applicant Arguments/Remarks.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 17-19 recite the phrase, “the remote user system,” although “a remote user system” is mentioned in line 5 and 14.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  lines 1-2 recite the phrase, “the remote user system,” although “a remote user system” is mentioned in lines 5 and 14 of claim 1.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  line 7 recites the phrase, “the remote user system,” although “a remote user system” is mentioned in line 5, and lines 5 and 14 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-6, 8, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balz (US 2014/0258877 A1) in view of Sandholm (US 2014/0279235 A1)
In reference to claim 1, Balz teaches a method of operating a user system on use of an application executing on the user system, the method comprising:
in the user system, at the direction of instructions included in the application [0003, 0029, 0036-0037, 0053-0054 disclose various sets of software and/or programming code used to facilitate the functionality of the invention; para 0062 discloses the use of APIs; Fig. 2, paras 0019-0020 discloses browser applications and remote desktop applications that are installed on the device] and in response to the user input [Figs. 2-4, paras 0018-0023 disclose using user input to provide interface views and provide the views remotely]:
determining a first view presented, by the user interface, to the first user by the application, wherein the first view includes one or more user input elements that are displayed by the application and configured to accept user input [Fig. 1, para 0017 discloses a view of an application window on a server device; Fig. 1 depicts various graphical elements on the display, icons and such; para 0017 discloses that a user may interact with the application using an input device];
generating first view information that describes the first view such that the first view can be represented at a remote user system [Fig. 1, para 0017 discloses a view of an application window on a server device which may be presented to a remote personal computer], wherein the first view information indicates that the application is displaying the one or more user input elements [Fig. 1 depicts various graphical elements on the display, icons and such; para 0017 discloses that a user may interact with the application using an input device]; and
transferring the first view information to the remote user system over the collaboration session [Fig. 1, para 0017 discloses a view of an application window on a server device which may be presented to a remote personal computer].
However, while Balz teaches elements on a display, which seemingly may receive input [for example, icons in Fig. 1] as well as the mention of interacting with applications using input devices [para 0017], Balz does not explicitly teach user input elements that are displayed by the application and configured to accept user input; the application is displaying the one or more user input elements.
Additionally, although seemingly Balz would allow a collaborative use of interfaces, Balz does not explicitly teach that the system allows for collaborating, in that the users may all perform functions together.
Finally, Balz does not explicitly teach wherein the remote user system presents a representation of the first view to a second user of the remote user system; in the user system, receiving, via a user interface of the user system, user input from a first user of the user system directing the application to initiate a collaboration session between the user system and a remote user system that enables the first user and a user of the remote user system to collaborate on the use of the application.
Sandholm teaches user input elements that are displayed by the application and configured to accept user input; the application is displaying the one or more user input elements [Fig. 1C, para 0036 gives an example in which users may use interface elements to provide suggestions in a collaborative session, the elements activated through user input]; allowing for collaborating; wherein the remote user system presents a representation of the first view to a second user of the remote user system; in the user system, receiving, via a user interface of the user system, user input from a first user of the user system directing the application to initiate a collaboration session between the user system and a remote user system that enables the first user and a user of the remote user system to collaborate on the use of the application [paras 0012-0014 disclose that upon user input, a user may invite other users to join a collaborative shopping session, in which users may interact on a shopping application].
It would have been obvious to one of ordinary skill in art, having the teachings of Balz and Sandholm before him before the effective filing date of the claimed invention, to modify the invention as disclosed by Balz to include the functionality as taught by Sandholm in order to obtain a collaborative system in which users may provide input on interface elements in participation of a collaborative session, initiated via user input. 
One of ordinary skill in the art wanted to be motivated to obtain a collaborative system in which users may provide input on interface elements in participation of a collaborative session, initiated via user input to allow users to communicate with each other, even if they are in different locations [Sandholm, para 0001].

In reference to claim 2, Balz and Sandholm teach the invention of claim 1 above.
Balz further teaches a web application on the remote user system generates and displays a representation of the first view from the first view information [Fig. 1, para 0017 discloses a view of an application window on a server device; Fig. 1 depicts various graphical elements on the display, icons and such; para 0017 discloses that a user may interact with the application using an input device].

In reference to claim 3, Balz and Sandholm teach the invention of claim 1 above.
Balz further teaches The method of claim 1, wherein the first view information comprises a screenshot of the application as currently displayed on the user system [Fig. 1, para 0017 discloses a screenshot of remote session on a server, viewed in a browser window on a client computer].

In reference to claim 4, Balz and Sandholm teach the invention of claim 1 above.
The method of claim 1, wherein the first view information comprises text based metadata [Fig. 1, paras 0013, 0043, for example, disclose interface views with text].

In reference to claim 5, Balz and Sandholm teach the invention of claim 1 above.
Sandholm further teaches The method of claim 1, further comprising: receiving input information representing first user input corresponding to the one or more user input elements; and applying the first user input to the application based on the input information [Fig. 1C, para 0036 gives an example in which users may use interface elements to provide suggestions in a collaborative session, the elements activated through user input].

In reference to claim 6, Balz and Sandholm teach the invention of claim 1 above.
Sandholm further teaches The method of claim 1, further comprising: after transferring the first view information, determining a second view presented to the first user of the user system by the application; generating second view information that describes the second view such that the second view can be represented at a remote user system; and transferring the second view information to the remote user system [Figs. 1A-F, paras 0010-0043 disclose a plurality of views that collaborative users may be presented with].

	In reference to claim 8, Balz teaches a method of operating a remote user system on use of an application executing on a user system, the method comprising:
receiving first view information from the user system, wherein the first view information was generated and transferred by the user system at the direction of instructions included in the application, wherein the first view information describes a first view presented, by a user interface of the user system, to the first user by the application such that the first view can be represented at the remote user system, and wherein the first view information indicates that the application is displaying the one or more user input elements [Fig. 1, para 0017 discloses a view of an application window on a server device; Fig. 1 depicts various graphical elements on the display, icons and such; para 0017 discloses that a user may interact with the application using an input device];
generating a representation of the first view using the first view information [Fig. 1, para 0017 discloses a view of an application window on a server device which may be presented to a remote personal computer].
However, while Balz teaches elements on a display, which seemingly may receive input [for example, icons in Fig. 1] as well as the mention of interacting with applications using input devices [para 0017], Balz does not explicitly teach wherein the first view includes one or more user input elements that are displayed by the application and configured to accept user input.
Additionally, although seemingly Balz would allow a collaborative use of interfaces, Balz does not explicitly teach that the system allows for collaborating, in that the users may all perform functions together or receiving information over the collaboration session.
Finally, Balz does not explicitly teach establishing a collaboration session between the remote user system and a user system, wherein a first user of the user system directed the application to initiate the collaboration session that enables the first user and a second user of the remote user system to collaborate on the use of the application; displaying the representation of the first view to the second user.
Sandholm teaches wherein the first view includes one or more user input elements that are displayed by the application and configured to accept user input [Fig. 1C, para 0036 gives an example in which users may use interface elements to provide suggestions in a collaborative session, the elements activated through user input]; receiving information over the collaboration session [paras ; establishing a collaboration session between the remote user system and a user system, wherein a first user of the user system directed the application to initiate the collaboration session that enables the first user and a second user of the remote user system to collaborate on the use of the application [paras 0012-0014 disclose that upon user input, a user may invite other users to join a collaborative shopping session, in which users may interact on a shopping application]; displaying the representation of the first view to the second user [paras 0012-0014 disclose that upon user input, a user may invite other users to join a collaborative shopping session, in which users may interact on a shopping application; the interface is presented to all users in the collaborative session].
It would have been obvious to one of ordinary skill in art, having the teachings of Balz and Sandholm before him before the effective filing date of the claimed invention, to modify the invention as disclosed by Balz to include the functionality as taught by Sandholm in order to obtain a collaborative system in which users may provide input on interface elements in participation of a collaborative session, initiated via user input. 
One of ordinary skill in the art wanted to be motivated to obtain a collaborative system in which users may provide input on interface elements in participation of a collaborative session, initiated via user input to allow users to communicate with each other, even if they are in different locations [Sandholm, para 0001].

In reference to claim 10, Balz and Sandholm teach the invention of claim 8 above.
Balz further teaches The method of claim 8, wherein generating the representation of the first view comprises: rendering an image of a screenshot of the application as currently displayed on the user system, wherein the first view information includes the screenshot [Fig. 1, para 0017 discloses a screenshot of remote session on a server, viewed in a browser window on a client computer].

In reference to claim 11, Balz and Sandholm teach the invention of claim 8 above.
Balz further teaches the first view as expressed above.
Sandholm further teaches The method of claim 8, wherein generating the representation of the first view comprises: rendering an image from text based metadata, wherein the first view information includes the text based metadata [Fig. 1, paras 0013, 0043, for example, disclose interface views with text].

In reference to claim 12, Balz and Sandholm teach the invention of claim 11 above.
Sandholm further teaches the text based metadata [Fig. 1, paras 0013, 0043, for example, disclose interface views with text].
Balz further teaches code in a HyperText Markup Language (HTML), JavaScript Object Notation (JSON), or Extensible Markup Language (XML) [para 0005 discloses the use of HTML; para 0053 discloses the use of XML].

In reference to claim 13, Balz and Sandholm teach the invention of claim 12 above.
Balz further teaches The method of claim 12, wherein generating the representation of the first view using the first view information comprises: rendering the code into a web application on the remote user system [Fig. 1, para 0017 discloses a view of an application window on a server device which may be presented to a remote personal computer via a web browser 120].

In reference to claim 14, Balz and Sandholm teach the invention of claim 8 above.	
The method of claim 8, further comprising: receiving first user input from the second user, wherein the first user input corresponds to the one or more user input elements; generating input information representing the first user input; and transferring the input information to the user system [Fig. 1C, para 0036 gives an example in which users may use interface elements to provide suggestions in a collaborative session; the elements activated through user input; any user in the session may provide input].

In reference to claim 15, Balz and Sandholm teach the invention of claim 14 above.
Sandholm further teaches The method of claim 14, wherein the user system applies the first user input to the application based on the input information [Fig. 1C, para 0036 gives an example in which users may use interface elements to provide suggestions in a collaborative session; the elements activated through user input; any user in the session may provide input].

In reference to claim 16, Balz and Sandholm teach the invention of claim 8 above.
Sandholm further teaches The method of claim 8, further comprising: receiving second view information from the user system, wherein the second view information describes a second view presented to the first user of the user system such that the second view can be represented at the remote user system; generating a second representation of the second view using the second view information; and displaying the second representation of the second view to the second user [Figs. 1A-F, paras 0010-0043 disclose a plurality of views that collaborative users may be presented with, e.g. first view, second view, etc.].

In reference to claim 17, Balz teaches a collaboration system on use of an application executing on a user system, the collaboration system comprising: 
one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media [para 0005 discloses a computer readable medium; the implementation occurs on a computing device] that, when read and executed by the processing system, direct the processing system to:
receive first view information from the user system over the session, wherein the first view information was generated and transferred by the user system at the direction of instructions included in the application, wherein the first view information describes a first view, by a user interface of the user system, to the first user by the application such that the first view can be represented at the remote user system, and wherein the first view information indicates that the application is displaying the one or more user input elements [Fig. 1, para 0017 discloses a view of an application window on a server device; Fig. 1 depicts various graphical elements on the display, icons and such; para 0017 discloses that a user may interact with the application using an input device]; and
transfer the first view information to the remote user system that generates and displays a representation of the first view using the first view information [Fig. 1, para 0017 discloses a view of an application window on a server device which may be presented to a remote personal computer].
However, while Balz teaches elements on a display, which seemingly may receive input [for example, icons in Fig. 1] as well as the mention of interacting with applications using input devices [para 0017], Balz does not explicitly teach wherein the first view includes one or more user input elements that are displayed by the application and configured to accept user input.
Additionally, although seemingly Balz would allow a collaborative use of interfaces, Balz does not explicitly teach that the system allows for collaborating, in that the users may all perform functions together or receiving information over the collaboration session.
establish a collaboration session between a user system and a remote user system, wherein a first user of the user system directed the application to initiate the collaboration session that enables the first user and a second user of the remote user system to collaborate on the use of the application; generates and displays a representation of the first view to the second user using the first view information.
Sandholm teaches wherein the first view includes one or more user input elements that are displayed by the application and configured to accept user input [Fig. 1C, para 0036 gives an example in which users may use interface elements to provide suggestions in a collaborative session, the elements activated through user input]; receiving information over the collaboration session [paras 0012-0014 disclose that upon user input, a user may invite other users to join a collaborative shopping session, in which users may interact on a shopping application]; establish a collaboration session between a user system and a remote user system, wherein a first user of the user system directed the application to initiate the collaboration session that enables the first user and a second user of the remote user system to collaborate on the use of the application [paras 0012-0014 disclose that upon user input, a user may invite other users to join a collaborative shopping session, in which users may interact on a shopping application]; generates and displays a representation of the first view to the second user using the first view information [paras 0012-0014 disclose that upon user input, a user may invite other users to join a collaborative shopping session, in which users may interact on a shopping application; the interface is presented to all users in the collaborative session].
It would have been obvious to one of ordinary skill in art, having the teachings of Balz and Sandholm before him before the effective filing date of the claimed invention, to modify the invention as disclosed by Balz to include the functionality as taught by Sandholm in order to obtain a collaborative system in which users may provide input on interface elements in participation of a collaborative session, initiated via user input. 


In reference to claim 18, Balz and Sandholm teach the invention of claim 17 above.
Balz further teaches select the remote user system from a plurality of remote user systems [Fig. 4, para 0023 discloses the selection of various remote servers].

In reference to claim 19, Balz and Sandholm teach the invention of claim 17 above.
Balz further teaches The collaboration system of claim 17, wherein the program instructions further direct the processing system to: convert the first view information into code in a HyperText Markup Language (HTML) before transferring the first view information to the remote user system [para 0005 discloses the use of HTML].

Claim 7, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balz in view of Sandholm further in view of Thomas et al. [hereinafter as Thomas] (US 2013/0132485 A1).
In reference to claim 7, Balz and Sandholm teach the invention of claim 1 above.
Balz further teaches The method of claim 1, wherein the application uses API calls of a Software Development Kit (SDK) for determining the first view, generating the first view information, and transferring the first view information [Fig. 1, para 0017 discloses a view of an application window on a server device; Fig. 1 depicts various graphical elements on the display, icons and such; para 0017 discloses that a user may interact with the application using an input device; Fig. 1, para 0017 discloses a view of an application window on a server device which may be presented to a remote personal 
However, while Balz and Sandholm teach determining the first view, generating the first view information, and transferring the first view information as expressed above, Balz and Sandholm do not explicitly teach wherein an operating system into which the application is installed on the user system includes one or more controls that prevent determining the first view, generating the first view information, and transferring the first view information from being performed at the direction of instructions included in a second application installed into the operating system.
Thomas teaches wherein an operating system into which the application is installed on the user system includes one or more controls that prevent determining the first view, generating the first view information, and transferring the first view information from being performed at the direction of instructions included in a second application installed into the operating system [para 0042 discloses a remote access application that runs in a restricted sandbox environment, such as a web browser that does not have access to other system resources]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Balz, Sandholm, and Thomas before him before the effective filing date of the claimed invention, to modify the determining the first view, generating the first view information, and transferring the first view information as disclosed by Balz and Sandholm to include the functionality as taught by Thomas in order to obtain a collaborative system in which various functionalities of an application may be prevented by sandboxing by the system. 


In reference to claim 9, Balz and Sandholm teach the invention of claim 8 above.
However, while Balz and Sandholm teach determining the first view, generating the first view information, and transferring the first view information as expressed above, Balz and Sandholm do not explicitly teach The method of claim 8, wherein an operating system into which the application is installed on the user system includes one or more controls that prevent generation and transfer of the first view information from being performed at the direction of instructions included in a second application installed into the operating system.
Thomas teaches The method of claim 8, wherein an operating system into which the application is installed on the user system includes one or more controls that prevent generation and transfer of the first view information from being performed at the direction of instructions included in a second application installed into the operating system [para 0042 discloses a remote access application that runs in a restricted sandbox environment, such as a web browser that does not have access to other system resources]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Balz, Sandholm, and Thomas before him before the effective filing date of the claimed invention, to modify the invention as disclosed by Balz and Sandholm to include the functionality as taught by Thomas in order to obtain a collaborative system in which various functionalities of an application may be prevented by sandboxing by the system. 


In reference to claim 20, Balz and Sandholm teach the invention of claim 17 above.
However, while Balz and Sandholm teach determining the first view, generating the first view information, and transferring the first view information as expressed above, Balz and Sandholm do not explicitly teach The collaboration system of claim 17, wherein an operating system into which the application is installed on the user system includes one or more controls that prevent generation and transfer of the first view information from being performed at the direction of instructions included in a second application installed into the operating system.
Thomas teaches The collaboration system of claim 17, wherein an operating system into which the application is installed on the user system includes one or more controls that prevent generation and transfer of the first view information from being performed at the direction of instructions included in a second application installed into the operating system [para 0042 discloses a remote access application that runs in a restricted sandbox environment, such as a web browser that does not have access to other system resources]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Balz, Sandholm, and Thomas before him before the effective filing date of the claimed invention, to modify the invention as disclosed by Balz and Sandholm to include the functionality as taught by Thomas in order to obtain a collaborative system in which various functionalities of an application may be prevented by sandboxing by the system. 
.

Response to Arguments
Applicant contends that the prior art does not teach that a remote server has a user interface that is capable of receiving user input directing the application to initiate a collaboration session or a plurality of systems to allow a plurality of users to view a collaboration session. Examiner respectfully disagrees. Balz teaches in paragraphs 0018-0023 a user navigating the interface, e.g. via inputs, and providing views to a user as well as providing the views remotely. The remote views of Balz would allow for collaborating. Additionally, Sandholm explicitly teaches an input to start a collaboration session with a plurality of users [paras 0012-0014 disclose that upon user input, a user may invite other users to join a collaborative shopping session, in which users may interact on a shopping application]. The combination of prior art would allow a user to provide input to share a view of her screen and start a collaboration session with other users. 

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references .
	Baek et al. (US-20040024890-A1) discloses application and view sharing [para 0005].
	White et al. (US-20070226032-A1) discloses a collaborate button to allow collaboration [para 0017].
	Thompson et al. (US-20010056466-A1) discloses a collaborate button to run a collaboration application [para 0018].
	Jones et al. (US-8244808-B2) discloses a clicking a button to initialize a collaboration session [col. 6, line 22].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173